Citation Nr: 0900894	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a left medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; her friend


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in April 
2008 to present testimony on the issue on appeal.  At that 
time, she withdrew from appellate consideration the issues of 
entitlement to service connection for major depression, 
gastroesophageal reflux disease, and degenerative disc 
disease of the lumbosacral spine.  The hearing transcript has 
been associated with the claims file.  Subsequently, the 
veteran submitted additional evidence.  In November 2008, the 
veteran's representative submitted a waiver of RO 
consideration of that evidence.  

In her hearing before the undersigned, the veteran indicated 
her belief that her appeal included a claim under 38 C.F.R. 
§ 4.30 for a temporary total evaluation based on 
convalescence.  A review of the record reveals that the claim 
was denied by rating decision in March 2007.  A notice of 
disagreement was not received with respect to that decision.  
Therefore, the Board does not have jurisdiction to review 
that claim. 


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's left 
knee disability has been manifested by a tear of the medial 
meniscus with pain; effusion in to the joint and degenerative 
changes of the medial meniscus shown on x-ray; limitation of 
flexion to between 120 and 130 degrees; and normal extension.

2.  At no point during the appeal has the veteran's left knee 
been ankylosed; nor has there been objective evidence of 
lateral instability or recurrent subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left medial 
meniscus tear are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5258 (2008).

2.  The criteria for a 10 percent rating for degenerative 
changes of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005 and March 2008, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically in the initial 
notice, the AOJ notified the veteran of information and 
evidence necessary to substantiate her claim for an increased 
rating, indicating that she must show that her disability had 
gotten worse.  This notice included information and evidence 
that VA would seek to provide and information and evidence 
that the veteran was expected to provide.  

In the March 2008 notice, the veteran was further notified of 
the process by which disability ratings are established.  
This correspondence indicated that evaluations are based on 
the ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of her disability and the effect that any worsening 
of the disability has had on her employment and daily life.  
It specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  While neither letter provided the 
veteran with at least general notice of the rating criteria 
by which her disability is rated, the veteran incurred no 
prejudice, as she had been provided that information 
previously in the October 2005 statement of the case.  

One month after the last notice was sent, the veteran 
testified in her hearing before the undersigned, fully 
describing the effect her disability had on her daily life 
and work.  Thus, although the March 2008 notice was deficient 
in content and delivered after the initial denial, the 
veteran has shown actual knowledge of what was required to 
substantiate her claim, and has effectively participated in 
the adjudication of her claim.  See Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claim.  The duty to assist 
has been fulfilled. 

Disability Evaluations

The veteran seeks a higher disability evaluation for her 
service-connected left knee disability.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for a medial meniscus tear 
of the left knee by rating decision in July 2004 and was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 
5257.   In February 2005, the veteran submitted her claim for 
a higher evaluation, indicating that her disability had 
worsened.  

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA  adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board will consider whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Ratings under DC 5257 are based on recurrent subluxation or 
lateral instability.  Subluxation is when the knee joint is 
dislocated.  Lateral instability refers to ligamentous 
instability.  Both conditions are objectively observable on 
examination of the knee joint.  Under the code, slight 
impairment is assigned a 10 percent rating, moderate 
impairment a 20 percent rating, and severe impairment a 30 
percent rating.  

In this case, the veteran testified before the undersigned in 
April 2008 that she experiences instability of her knee and 
that she sometimes feels that the knee is loose and that she 
may fall.  During the course of the appeal, she has undergone 
three VA examinations, in April 2004, March 2005, and October 
2008.  The exam reports include the results of objective 
testing of the knee.  On each occasion, the veteran's varus 
and valgus stress testing was negative for instability.  She 
also had negative results on McMurray and Lachman's testing, 
which are indicators of instability and dislocation 
respectively.  Thus, these exams do not show objective 
evidence of instability or subluxation.  

The VA and private outpatient clinical records do not 
contradict these findings.  Although the veteran first 
reported feelings of instability in June 2006, examination at 
that time revealed that there was no varus, valgus, anterior 
drawer, or posterior drawer instability on manipulation of 
the joint.  Similarly, in July 2006, the veteran reported her 
knee "giving way," but on exam, the ligaments were stable 
and there was no dislocation noted.  An x-ray in February 
2007 noted that there was no subluxation found. 

In April 2007, the veteran was noted to have bilateral 
subluxing knee with torn menisci.  It was recommended that 
she undergo arthroscopic surgery on the left knee, and it was 
scheduled for July 2007.  This surgery, however, did not take 
place.  When the veteran testified before the undersigned in 
April 2008, she indicated that she had only had one surgery 
on her left knee.  The records show that this took place in 
September 2006.  She further indicated that she received only 
regular check-ups, as opposed to on-going treatment for her 
knee, since 2006.  Evidence submitted after her hearing 
included an October 2008 VA examination of the knee, at which 
time she again reported only having had one surgery on her 
left knee.  Notably, she denied instability, and examination 
revealed stable ligaments, free of subluxation.  

This one instance of subluxation in April 2007 cannot be 
viewed in isolation of the rest of the evidence, which fails 
to show a recurrent subluxation sufficient to warrant a 
rating under DC 5257.  Furthermore, there is no objective 
evidence of instability of the ligaments shown at any time.  
Thus, it is inappropriate to assign the veteran's disability 
a rating under this code.  

Alternatively, DC 5258 provides a sole 20 percent rating when 
the evidence demonstrates semilunar cartilage (that of the 
meniscus) which is dislocated (here, torn), with frequent 
episodes of "locking," pain, and effusion into the joint.  
The veteran's service-connected disability is a tear of the 
meniscus.  To warrant the rating under this code, the listed 
symptomatology must be present.  The veteran consistently 
reports pain in her knee.  Also, diagnostic testing has shown 
effusion (or swelling) into the joint on several occasions.  
See, e.g., February 2004 MRI; May 2006 MRI; and October 2008 
x-ray.  While it is true that at no point during the appeal 
has she reported locking of the knee, these symptoms of pain 
and effusion shown on objective testing do nearly approximate 
the symptoms contemplated by the criteria.  Therefore, the 
disability warrants the 20 percent rating under DC 5258.  

The veteran also has degenerative changes of the meniscus.  
See February 2004 MRI, noting degeneration in the posterior 
horn of the medial and lateral meniscus; see also February 
2005 x-ray, showing arthritis.  Under 38 C.F.R. § 4.71a, DC 
5003, degenerative arthritis that has been established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  It further states that when the 
limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application where major joints 
like the knee are involved.  See 38 C.F.R. § 4.45.

The diagnostic criteria for limitation of motion referable to 
the knee and leg are found at 38 C.F.R. § 4.71a, DCs 5256, 
5260, 5261.  DC 5256 rates based on the presence of 
ankylosis, or immobility of the joint.  As the veteran has 
movement in her knee joint, this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

The veteran's range of motion has been measured on several 
occasions during the course of the appeal.  There are three 
VA examinations of record, as well as numerous clinical 
records which note range of motion.  On VA exam in April 
2004, the veteran's flexion was full, to 140 degrees.  Pain 
was noted at the end of the range, but repetitive testing did 
not alter that measurement.  The veteran's VA examination in 
March 2005 revealed flexion limited to 130 degrees, again 
with pain at the end of the range of motion.  Repeat testing 
did not cause additional functional loss.  The October 2008 
VA examination of record confirmed flexion limited to 130 
degrees.  Similarly, no additional functional loss was noted 
on repetitive testing.

VA and private outpatient clinical records are consistent 
with these findings.  In March 2005 and July 2006, the 
veteran's extension was limited to 120 degrees due to pain.  
Otherwise, however, she was noted consistently to have full 
range of motion.  See progress notes dated in February 2005, 
March 2006, May 2006, and June 2006.

These figures, representing limitation between 120 and 130 
degrees, do not warrant the minimum, noncompensable code 
under DC 5260.  Again, for a rating under this code, flexion 
must be limited to 60 degrees or less.

DC 5261 rates based on limitation of extension.  That code 
provides that when extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to more than 20 degrees warrants higher 
still ratings.  

On each occasion referenced above where the veteran's range 
of motion was measured, both on VA exam and in the course of 
clinical treatment, she has had full extension to zero 
degrees.  Therefore, a compensable rating based on extension 
is not supported by the record.

In this case, while the veteran does have arthritis, she does 
not meet the requirements for the noncompensable ratings 
under DC 5260 or 5261.  Therefore, a 10 percent rating based 
on degenerative arthritis of the meniscus which has been 
shown on x-ray is warranted, and no higher.  The Board notes 
that to grant a 10 percent rating for arthritis in addition 
to the 20 percent for the meniscal tear does not violate the 
law against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2008).  DC 5003 
contemplates limitation of motion of the leg, whereas DC 5258 
considers pain and swelling in the joint.  As separate 
manifestations exist, separate ratings are appropriate.

In sum, a 20 percent rating for dislocated semilunar 
cartilage and a 10 percent rating for arthritis are 
warranted.  This represents a change in the rating code 
assigned to the veteran's disability, from DC 5257 to DC 5003 
and DC 5258, which has been fully explained above.  As the 
level of severity of the veteran's disability has remained 
relatively stable throughout the appeal, staged ratings are 
inappropriate. 


ORDER

Entitlement to a 20 percent rating for the left medial 
meniscus tear is granted, subject to regulations applicable 
to the payment of monetary benefits.

Entitlement to a 10 percent rating for degenerative arthritis 
of the left knee is granted, subject to regulations 
applicable to the payment of monetary benefits.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


